Case 2:18-cv-00007-JRG Document 54 Filed 02/21/19 Page 1 of 1 PageID #: 6425



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

PPS DATA, LLC                                   §
                                                §
v.                                              §         Case No. 2:18-CV-0007-JRG
                                                §
JACK HENRY & ASSOCIATES, INC.                   §

                                 Markman Hearing
                         MAG. JUDGE ROY PAYNE PRESIDING
                                 February 21, 2019
OPEN: 9:00 am                                        ADJOURN: 10:10 am

ATTORNEYS FOR PLAINTIFF:                            Anthony Son
                                                    Jon Hyland
                                                    Victor Vital

ATTORNEY FOR DEFENDANTS:                            Jay Heidrick
                                                    Jason Wietjes
                                                    Jason Mazingo
                                                    Adam Daniels

TECHNICAL ADVISOR:                                  David Keyzer

LAW CLERK:                                          Melonie Jordan

COURT REPORTER:                                     Tammy Goolsby

COURTROOM DEPUTY:                                   Becky Andrews

Court opened. Case called. Anthony Son announced ready and introduced co-counsel. Jason
Manzingo announced ready and introduced co-counsel.

Before the argument on the claim constructions, the Court requested Plaintiff explain to the Court
an issue set out in Order of the Court entered on January 16, 2019 (Dkt. No. 42). Jon Hyland and
Anthony Son responded.

The Court heard argument on a term by term basis. Anthony Son presented argument on behalf
of Plaintiff. Jason Wietjes and Jay Heidrick presented argument on behalf of Defendant.

The Court took the claim construction matters under submission.
